Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 1 of 22 PageID #: 372




                                  UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF RHODE ISLAND

  STEPHEN MELISE,                                       :
           Plaintiff                                    :
                                                        :
  v.                                                    :        C.A. No.: 1:17-cv-00490-MSM-PAS
                                                        :
  COYNE-FAGUE, et al.                                   :
           Defendants                                   :

    PLAINTIFF’S MEMORANDUM IN SUPPORT OF HIS MOTION TO COMPEL AND
                       REQUEST FOR SANCTIONS

       I.   Introduction

            Plaintiff in the above-entitled matter urges this Honorable Court to grant Plaintiff’s Motion

  to Compel pursuant to Fed. R. Civ. P. 37(a)(3) and request for sanctions pursuant to Rule 11, Rule

  37(a)(5) and this Court’s inherent authority. As grounds therefor and in support thereof, Plaintiff

  states that the requested documents are not protected by the Rhode Island Confidentiality of Health

  Care Communications and Information Act (“R.I. Confidentiality Act”) or the Health Insurance

  Portability and Accountability Act (“HIPAA”), are highly relevant to Plaintiff’s claims, and that

  the legal arguments raised by Defendants in this discovery dispute are frivolous as contrary to

  binding case law directly on-point and a prior order of this Court in this case on an essentially

  identical argument. As such Defendants’ discovery conduct is in bad-faith and is sanctionable.

   II.      Relevant Facts

            Plaintiff filed the instant action against numerous Defendants including the State of Rhode

  Island, Department of Corrections (the “State” or “RIDOC”), Ashbel T. Wall, 1 individually and in

  his official capacity as former-Director of RIDOC (“A.T. Wall”), Kerri McCaughey, individually

  and in her official capacity as Deputy Warden of RIDOC (“McCaughey”) (collectively, “State


            1
              Pursuant to Fed. R. Civ. P. 25(d), Patricia Coyne-Fague, in her official capacity as Director of the Rhode
  Island Department of Corrections, is automatically substituted in place of former-Director Ashbel T. Wall in his
  official capacity, as Defendant A.T. Wall retired from RIDOC in January 2018.
                                                     Page 1 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 2 of 22 PageID #: 373




  Defendants” or “Defendants”), and Fred Vohr and Jennifer Clarke in their individual and official

  capacities as medical directors of the RIDOC. Plaintiff seeks compensatory and punitive damages,

  counsel fees and costs for conduct amounting to negligence and in violation of the Eighth and

  Fourteenth Amendments to the United States Constitution, actionable pursuant to 42 U.S.C. §

  1983, Article 1, § 8 of the Rhode Island Constitution, the Americans with Disabilities Act, 42

  U.S.C. § 12131, et seq., (“ADA”), the Rehabilitation Act, 29 U.S.C. § 701, et seq., the Rhode

  Island Civil Rights Act of 1990 (“RICRA”), R.I. Gen. Laws § 42-112-1, et seq., and the Rhode

  Island Civil Rights of People With Disabilities Act (“RICRPD”), R.I. Gen. Laws § 42-87-1, et seq.

         Briefly, Plaintiff alleges that while he was in the care and custody of Defendants, beginning

  as early as 2013, Plaintiff repeatedly complained to medical staff about, among other issues, back

  and neck pain that made it difficult for him to climb a ladder into top bunks and a history of falling

  from his bed during sleep that could result in significant injuries. Complaint (“Compl.”) (ECF

  No. 1) ¶¶12-17. Because of those conditions, numerous medical staff ordered that Plaintiff be

  given a bottom bunk, using a “Special Needs/Urgent Orders” form that was used when an inmate

  needed an accommodation for medical purposes. Id. Medical orders for accommodations were

  sent to Deputy Warden McCaughey for security concerns-based review and approval and/or

  modification before correctional staff would implement such orders. Despite numerous requests

  from medical staff, and an obligation under both RIDOC policy and the ADA to modify any

  requests that raised security concerns in consultation with medical staff rather than outright deny

  them, Defendant McCaughey frequently denied orders for Plaintiff to receive a bottom bunk

  without consulting medical staff prior to or even after the denial. Compl. ¶¶18-21, 25-29, 35-49,

  69-72. During the time that those orders should have been implemented, Plaintiff suffered three

  falls from the top bunk, sustaining significant injuries during the second and third falls, including




                                              Page 2 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 3 of 22 PageID #: 374




  head trauma, injuries to his back, neck, chest, and feet, involving a broken foot/ankle. Compl.

  ¶¶22-23, 32-34, 50-54, 63, 64.

         Plaintiff alleges that “Defendant McCaugh[e]y routinely denies inmates’ medical orders

  for bottom bunk, even when the order is placed by the Medical Director” and that such conduct

  was part of a pattern and practice pursuant to “an official policy or custom of the Defendant State

  that was promulgated, created, acquiesced to, permitted, condoned, encouraged, and/or ratified by

  the chief policy-making official of the DOC, Defendant Wall.” Compl. ¶¶28, 85. Plaintiff further

  alleges that such conduct was in violation of RIDOC policies, federal and state statutes requiring

  accommodations for disabilities, and deliberate indifference of Plaintiff’s medical needs

  amounting to cruel and unusual punishment, among other violations. Compl. ¶¶40, 92-98.

         When Defendant McCaughey was asked during her deposition upon what grounds she may

  deny a reasonable accommodation request for a bottom bunk, she testified that she considers

  whether the order is for “legitimate reasons,” whether there are “climate issues,” whether she has

  sufficient documentation, and whether the inmate is in a therapeutic program. Deposition of Kerri

  McCaughey (“McCaughey Dep.”) 42:2-43:1, relevant portions attached hereto as Exhibit A. She

  testified that she is always concerned about the number of available bottom bunks, and so she

  “granted orders on bottom bunks based on the legitimacy of the request,” which she determined

  based on the medical condition identified in the order. McCaughey Dep. 46:23-47:24. However,

  Defendant McCaughey has never run out of bottom bunks. McCaughey Dep. 46:8-16. Defendant

  McCaughey’s ordinary practice for determining the legitimacy of the medical request would be to

  review whether “the need is not documented medically. [Medical] cannot provide me more

  information to make an educated decision based on medical, it’s based on self-reporting. … If the

  request just says bottom bunk, I am going to request more information.” McCaughey Dep. 81:4-

  15. However, that “practice” was routinely violated when Defendant McCaughey denied and/or


                                             Page 3 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 4 of 22 PageID #: 375




  ignored orders submitted for Plaintiff without consulting medical staff, as alleged above.

  Defendant McCaughey also testified that the issue of bottom bunk orders was addressed with

  medical staff during “Triage Meetings” that she held to address medical issues, including review

  of the list of bottom bunk orders. McCaughey Dep. 91:8-22; 170:3-13.

          On July 29, 2019, Plaintiff served on State Defendants Plaintiff’s Second Request for

  Production of Documents (“Plaintiff’s Second RFPD”) attached hereto as Exhibit B, wherein

  Plaintiff included the following request relevant to Plaintiff’s Motion to Compel: “9.

  Documentation from meetings between correctional staff and medical staff wherein medical staff

  expressed disagreement with the requirement that all inmates with bottom bunk orders be on the

  first tier.” Plaintiff did not receive responses to those requests from State Defendants until

  February 5, 2020. Defendants’ response included the following objections:

                   REQUEST NO. 9: Objection, as this request is vague, over broad,
                   unduly burdensome, and not proportional to the needs of this case.
                   Additional objection, as this request seeks information that is not
                   relevant to the allegations and claims in this civil action. …
                   SUPPLEMENTAL RESPONSE TO REQUEST NO. 9: Without
                   waiving any objections, please see Medium Security Duty Rosters,
                   Daily Blotter and Nurse and Physician Schedules for November 10,
                   2016 and November 11, 2016 with inmate names and identifying
                   information redacted, included herein as Supplemental Response
                   No. 9, bates numbered RIDOCSUPP000049 - RIDOCSUPP000072,
                   and designated as Confidential in accordance with the Stipulation
                   and Protective Order, ECF No. 55.

  See Defendants’ Supplemental Response to Plaintiff’s RFPD attached hereto as Exhibit C.

  Defendants’ Supplemental Response No. 9 contained the Triage Meeting Minutes referenced by

  Defendant McCaughey, which responses were submitted to this Court via electronic mail on May

  5, 2020. 2     The responsive documents contained extensive block redactions for healthcare

  information related to non-party inmates. As these documents were not received until after


           2
             The responsive documents at issue in this motion are marked Confidential, pursuant to a Protective Order
  entered by this Court, which prevents public disclosure of the documents.
                                                    Page 4 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 5 of 22 PageID #: 376




  Plaintiff made a separate Oral Motion to Compel documents related to bottom bunk orders, they

  were not included in Plaintiff’s Oral Motion to Compel. However, on February 6, 2020, Plaintiff

  attempted to confer with Defendants, pursuant to Rule 37, and stated the following objection:

                 We strenuously object to each instance where the “Inmates to be
                 discussed” section is redacted in full. As discussed with Judge
                 McElroy, the only information that should be redacted is personal
                 identifying information, i.e. names and inmate numbers. The
                 discussion of medical issues should not be redacted, particularly
                 where there are any discussions of legitimate security issues,
                 medical orders and/or bottom bunk issues. We insist that the
                 redactions in these documents be removed.

  See Email correspondence attached as Exhibit D at 2. Defendants responded by letter dated

  February 13, 2020 with the following reassertion of their objection to production:

                 RIDOC acknowledges that you “strenuously object” to the
                 redactions contained in Response No. 9. The redactions in Response
                 No. 9 contain confidential healthcare information of other third-
                 party inmates not a party to this litigation, which is prohibited from
                 disclosure under Rhode Island law as well as the Health Insurance
                 Portability and Accountability Act (HIPPA), as well as security
                 information that is not relevant to the allegations contained in the
                 Amended Complaint.

  See Defendants’ Letter dated February 13, 2020 attached as Exhibit E. Following this Court’s

  text-order granting Plaintiff’s Oral Motion to Compel, which rejected the same arguments being

  pressed by Defendants, Plaintiff again requested that Defendants produce the documents

  containing redactions of only personally identifiable information. Defendants responded as

  follows: “With respect to your email concerning the Triage Meeting Minutes: RIDOC produced

  these documents with confidential healthcare information and personally identifiable information

  redacted, as required by state and federal law, and consistent with the local federal rules. RIDOC

  will respond accordingly should you move to compel the production of this information.” See

  Exhibit D at 5. Following receipt of this email, Plaintiff’s counsel called Defendants’ counsel in

  an attempt to have a reasonable discussion about the disputed records. However, due to the current


                                             Page 5 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 6 of 22 PageID #: 377




  Covid-19 epidemic, Plaintiff understands that many attorneys are working from home and a

  voicemail left for Defendants’ counsel including the home phone number of Plaintiff’s counsel’s

  was not returned.

          In response to Plaintiff’s request for a judicial conference to assist in resolving this dispute,

  Defendant DOC again invoked the RI Confidentiality Act at length, arguing that R.I. Gen. Laws §

  5-37.3-6.1 requires a judicial order for Defendants to produce the records as requested by Plaintiff.

  Indeed, that letter to this Court did not even reference HIPPA. See Letter dated May 8, 2020

  attached as Exhibit F.

   III.   Argument

          Submission of this dispute for Court intervention is unnecessary, a waste of time, and is

  only occurring due to Defendant’s failure and/or refusal to engage in good-faith negotiations with

  Plaintiff.   Defendant’s repeated insistence that it is following the requirements of the R.I.

  Confidentiality Act ignores well established case law that Plaintiff previously articulated to

  Defendants and this Court in its Reply to Defendant’s Objection to Plaintiff’s Oral Motion to

  Compel (ECF No. 62). Defendant cannot even make a good-faith argument pursuant to HIPPA,

  because the statute and case law clearly establish that any de-identified healthcare information is

  not protected from disclosure. As explained in further detail below, Defendants should be ordered

  to produce the requested documents with limited redactions for personally identifying information

  and ordered to pay Plaintiff’s attorneys fees for its time in obtaining a judicial conference and

  filing a second motion to compel as a sanction for Defendants’ bad-faith discovery conduct.

               A. The Documents Requested by Plaintiff are Discoverable without Judicial
                  Intervention.

                      i. Rhode Island Confidentiality Act

          Defendants have consistently invoked the Rhode Island Confidentiality Act in objecting to

  producing the requested information with limited redactions, in correspondence with both Plaintiff

                                               Page 6 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 7 of 22 PageID #: 378




  and this Court. This argument is beyond spurious and ignores binding law on this Court from both

  the Federal and State courts that counsel for State Defendants was required to disclose.

         First, it is blackletter law and a basic tenant of Federal court practice that “[f]ederal

  common law governs claims of privilege in United States courts where jurisdiction is based on a

  federal question.” Marcum v. Scioto Cty., Ohio, No. 1:10-CV-790, 2012 WL 2018523, at *4 (S.D.

  Ohio June 5, 2012) (citing Fed.R.Evid. 501; Hancock v. Dodson, 958 F.2d 1367, 1372–73 (6th

  Cir. 1992)). “Federal courts are not permitted to apply state privilege law, regardless of the

  importance of implicated policy concerns; rather, they are obligated to apply federal privilege

  law.” Id. Fed.R.Evid. 501 says exactly this, “[t]he common law--as interpreted by United States

  courts in the light of reason and experience--governs a claim of privilege unless any of the

  following provides otherwise: the United States Constitution; a federal statute; or rules prescribed

  by the Supreme Court.”

         Indeed, the primacy of Federal law over State law on issues of privilege in Federal Court

  has been well settled since at least 1876 when the U.S. Supreme Court held unambiguously, in the

  context of attorney client privilege, that the admissibility of a privilege is not dependent upon the

  statutes of the state in which the Federal Court sits but on Federal law. See Connecticut Mut. Life

  Ins. Co. v. Schaefer, 94 U.S. 457, 458, 24 L. Ed. 251 (1876) (“The laws of the State are only to be

  regarded as rules of decision in the courts of the United States where the Constitution, treaties, or

  statutes of the United States have not otherwise provided. When the latter speak, they are

  controlling; that is to say, on all subjects on which it is competent for them to speak”). As recently

  as 2016 the U.S. Supreme Court again heartily endorsed the continued validity of this position

  when it denied cert in In re TFT-LCD (Flat Panel) Antitrust Litig., 835 F.3d 1155, 1158 (9th Cir.

  2016) cert. denied Hannstar Display Corp. v. Sony Elecs., Inc., 138 S. Ct. 378, 199 L. Ed. 2d 277

  (2017) (holding, in a Federal case involving both state and federal claims and a later dispute of a


                                              Page 7 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 8 of 22 PageID #: 379




  settlement and the admissibility of an email exchange in a federal court retaining jurisdiction after

  federal claims had been dismissed, that “the eventual dismal of federal claims does not govern

  whether the evidence related to federal law. Because, here, at the time the parties engaged in

  mediation, their negotiations concerned (and the mediated settlement settled) both federal and state

  law claims, the federal law of privilege applies.”).

         Numerous courts, including at least one circuit court, have also addressed this issue in the

  precise context of state healthcare confidentiality statutes that are more restrictive than HIPPA and

  found them to be inapplicable. In Nw. Mem’l Hosp. v. Ashcroft, 362 F.3d 923, 925 (7th Cir. 2004),

  the Seventh Circuit specifically rejected an argument that Illinois law prevented the disclosure of

  medical records, reasoning as follows:

                 [U]nder Illinois law, even redacted medical records are not to be
                 disclosed in judicial proceedings, with immaterial exceptions. …
                 [W]e agree with the government that the HIPAA regulations do not
                 impose state evidentiary privileges on suits to enforce federal law.
                 Illinois is free to enforce its more stringent medical-records
                 privilege (there is no comparable federal privilege) in suits in state
                 court to enforce state law and, by virtue of an express provision in
                 Fed.R.Evid. 501, in suits in federal court (mainly diversity suits) as
                 well in which state law supplies the rule of decision. But the Illinois
                 privilege does not govern in federal-question suits, such as the suit
                 in the Southern District of New York. The enforcement of federal
                 law might be hamstrung if state-law privileges more stringent than
                 any federal privilege regarding medical records were applicable to
                 all federal cases. … [W]e think it improbable that HHS intended to
                 open such a can of worms when it set forth a procedure for
                 disclosure of medical records in litigation—intended, that is, to be
                 regulating, actually or potentially (depending on other statutory
                 provisions regulating subpoenas), the litigation of federal
                 employment discrimination cases, social security disability cases,
                 ERISA cases, Medicare and Medicaid fraud cases, Food and Drug
                 Administration cases, and the numerous other classes of federal case
                 in which medical records whether of the parties or of nonparties
                 would not be privileged under federal evidence law.




                                              Page 8 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 9 of 22 PageID #: 380




  (Emphasis added.). 3

           The Rhode Island Supreme Court repeatedly stated that the R.I. Confidentiality Act created

  a privilege. See Pastore v. Samson, 900 A.2d 1067, 1085–86 (R.I. 2006) (“[F]urther explanation

  by the motion justice is needed concerning whether the privilege created by the Confidentiality of

  Health Care Information Act insulates any of the 750 pages of documents”; “this Court could not

  ‘allow the Legislature to create such a sweeping privilege with regard to health-care information

  as to cripple the ability of the Judiciary to try and determine a wide range of civil and criminal

  cases.’ ” (emphasis added)). Additionally, “[t]he federal courts do not recognize a physician-

  patient privilege nor ‘has Congress codified the concept in a federal statute.’” Flat Panel, 835 F.3d

  at 1158 (quoting G.M.C. v. Director of the Nat’l Institute for Occupational Safety & Health, 636

  F.2d 163, 165 (6th Cir. 1980)). Here, as nearly all of Plaintiff’s claims are for federal statutory or

  constitutional violations, this Court’s jurisdiction is plainly based on federal questions. Thus, any

  argument that Rhode Island privileges bar Plaintiff from obtaining the requested documents is

  unfounded.

           Second, even if state law privileges could apply, the R.I. Confidentiality Act does not

  prohibit the disclosure of the documents requested by Plaintiff, particularly in light of the

  numerous Rhode Island Supreme Court decisions ruling the R.I. Confidentiality Act




           3
             This case has been positively cited by district courts in the First Circuit. See United States ex rel. Health
  Outcomes Techs., Inc. v. Hallmark Health Sys., Inc., No. CV 01-11375-NMG, 2005 WL 8175864, at *1 (D. Mass.
  Dec. 8, 2005) (“Defendants contend that M.G.L. c. 111, § 70 is “more restrictive” than HIPAA and, therefore, controls
  when it conflicts with HIPAA’s privacy provisions. This contention is incorrect because: 1) recent case law has held
  that, under HIPAA, state privacy law does not govern in federal-question suits, see Nw. Mem'l Hosp. v. Ashcroft, 362
  F.3d 923, 925 (7th Cir. 2004), and 2) HIPAA’s regulations expressly state that the federal statute does not “supercede
  [sic] any contrary provision of State Law” unless the contrary state law “relates to the privacy of individually
  identifiable health information” and is “more stringent” than HIPAA’s requirements.”); In re Grand Jury Proceedings,
  450 F. Supp. 2d 115, 118 (D. Me. 2006) (“Inasmuch as appears, most courts considering the matter have reached the
  same end point. See, e.g., Northwestern Mem.’l Hosp. v. Ashcroft, 362 F.3d 923, 925 (7th Cir.2004) (declining to
  apply Illinois privilege rules to adjudicate medical-records-access issue in context of suit challenging constitutionality
  of federal statute; observing, ‘Although the issue is not free from doubt, we agree with the government that the HIPAA
  regulations do not impose state evidentiary privileges on suits to enforce federal law.’)… There is no reason to believe
  that the First Circuit would do otherwise.”).
                                                       Page 9 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 10 of 22 PageID #: 381




   unconstitutional, including explicitly rejecting the exact argument promoted by Defendants in their

   Letter to this Court describing their refusal to produce the requested documents. See Exhibit F.

   Although Defendants have changed their tactics slightly since their utterly frivolous Memorandum

   of Law in Opposition to Plaintiff’s Oral Motion to Compel (ECF. No. 61-1) was rejected, they are

   still relying on a reading of the statute that was rejected by the R.I. Supreme Court. 4

            Defendants continue to argue that they are bound by § 5-37.3-6.1 of the Act, which requires

   that Plaintiff submit a subpoena to Defendant DOC and provide notice to all inmates whose

   confidential health information is contained in the requested documents, granting those individuals

   and the DOC the opportunity to make “a formal challenge.” See Exhibit F at 3. However, in

   Pastore, 900 A.2d at 1085–86, the R.I. Supreme Court addressed this exact argument now pressed

   by State Defendants. There, plaintiffs filed a medical malpractice suit against individual doctors

   and the hospital and submitted requests for the production of documents to the hospital, much of

   which the hospital refused to produce, asserting protection under the peer-review privilege and the

   R.I. Confidentiality Act. Id. at 1071-72. On a motion to compel, plaintiffs requested an in camera

   review to determine whether the privileges applied. Id. at 1072. Following the motion judge’s

   review and order that the hospital produce 750 pages of documents subject to redactions of all


             4
               Defendants previously argued that the requested information could not be released without consent of every
   inmate whose records were contained in the requested documents. That argument was not only frivolous, but it likely
   violated the RI Rules of Professional Conduct for failing to disclose binding precedent to this Court. The Rhode Island
   Supreme Court held that a strict application of the previous version of the Act in all civil and criminal judicial
   proceedings would render the statute unconstitutional. See Bartlett v. Danti, 503 A.2d 515, 518 (R.I. 1986) (“§§ 5-
   37.3-4 and 6 subject the procurement and use of health-care information at all stages of litigation to the caprice of the
   patient. The trial justice is stripped of all authority to require production of medical information. … We conclude
   that § 5-37.3-6 is violative of article 1, section 5[, of the Rhode Island Constitution]. We find that § 5-37.3-6, absent
   the patient consent mandated by § 5-37.3-4(a), precludes litigants from obtaining and introducing material evidence,
   thereby preventing litigants from effectively presenting their claims before the trier of fact.”).
             The R.I. Supreme Court then declared a similar statute unconstitutional that “was enacted a few months
   subsequent to our decision in Bartlett in an obvious attempt to avoid our declaration of unconstitutionality” of §§ 5-
   37.3-4 and 6. State v. Almonte, 644 A.2d 295, 298 (R.I. 1994). In 1996, the General Assembly passed a third iteration
   of the statute, including § 5-37.3-6.1, in an attempt to provide a procedure for the disclosure of confidential healthcare
   information in judicial proceedings. See P.L.1996, ch. 248, § 3, and P.L.1996, ch. 266, § 3. However, the R.I. Supreme
   Court has also spoken directly on the current version of the statute and declared it to be unacceptable if read in
   precisely the manner that State Defendants were previously pressing. None of these cases were provided to this Court
   or to Plaintiff by Defendants in violation of RI R S CT ART V RPC Rule 3.3.
                                                       Page 10 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 11 of 22 PageID #: 382




   patient information, such as names and social security numbers, the hospital petitioned the

   Supreme Court to review the motion judge’s order. Id. at 1072-73. The entirety of the Court’s

   analysis on the privilege created by the R.I. Confidentiality Act is pertinent to this case. After

   explaining the history of the statute, the Court explained as follows:

                           This Court noted that the Confidentiality of Health Care
                  Information Act ‘was intended ‘to establish safeguards for
                  maintaining the integrity of confidential health-care information that
                  relates to an individual.’’ We concluded that § 5–37.3–6.1 struck ‘a
                  permissible balance between a party’s interest in maintaining the
                  confidentiality of his or her personal health care records and the
                  court’s need to access relevant information.” Thus, at least with
                  respect to known, personally identifiable health-care records, §
                  5–37.3–6.1 sets forth a procedure by which the person whose
                  records are sought is provided notice and an opportunity to contest
                  their production or seek to limit their disclosure or use. That is not
                  the situation with which we currently are faced.
                           The plaintiff in this case has not sought health-care records
                  personally identifiable to a particular patient. Rather, plaintiff
                  requested information that was reviewed by the hospital in the
                  course of its credentialing decisions. Thus, because the individuals
                  whose records defendants assert are privileged have not been
                  identified to plaintiff, compliance with § 5–37.3–6.1 is impossible.
                  The plaintiff cannot be expected to serve a copy of a subpoena on
                  an unknown putative patient or to obtain his or her acquiescence to
                  access an as-yet-unidentified document. Moreover, plaintiff is
                  attempting to prove that the hospital negligently credentialed Dr.
                  Samson, a claim that can be proved without the need to identify a
                  particular individual.
                           In response to the hospital’s claim that some documents
                  were protected by the Confidentiality of Health Care Information
                  Act, plaintiff requested and was granted an in camera review of the
                  records. The motion justice ordered the disclosure of all documents
                  without identifying any confidential health-care records, although
                  she ordered that some records be redacted.
                           The Confidentiality of Health Care Information Act is not
                  a shield behind which a medical provider may hide to avoid
                  liability for medical negligence or for any other purpose. This
                  Court has declared that privileges do not aid the quest for truth, the
                  core function of the adversary process and, therefore, privileges
                  should narrowly be construed.
                           Accordingly, we are of the opinion that in camera review
                  and redaction of personally identifying patient information is an
                  appropriate procedure to decide whether the documents should be
                  produced. However, the trial justice failed to make a record finding

                                              Page 11 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 12 of 22 PageID #: 383




                  about which documents, if any, met the definition of personally
                  identifiable confidential health-care information as set forth in § 5–
                  37.3–3(13), and, if so, whether the records could be produced after
                  they were redacted. We remand this case for that determination.

   Id. at 1085-86 (emphasis added) (internal citations omitted). Thus, even if state privileges were

   relevant to federal courts, which they are not, the R.I. Supreme Court’s decision in Pastore would

   be directly controlling. The Court asserted that the procedure of obtaining a court order was only

   applicable to documents actually protected by the Act. Although the Court held that the in camera

   review of the documents in dispute was “appropriate,” the Court did not hold that such a procedure

   is required in all instances. Once any personally identifiable information is redacted, then the

   records are no longer protected by the Act. This process would be identical to the procedure for

   dealing with such records under HIPPA, as discussed in more detail below, and does not require

   the involvement of the courts.

          Here, Plaintiff requested documents containing information on individuals who have not

   been identified to Plaintiff, making compliance with § 5–37.3–6.1 impossible, impractical, and

   completely unnecessary. Specifically, Plaintiff has requested Triage Meeting Minutes that may

   contain specific and limited personally identifiable information that is currently unknown by

   Plaintiff, but names and inmate identification numbers can be easily redacted. There is no need

   for this Court to conduct an in camera review of the records. Defendants could have easily

   produced the requested records, redacting the “Personally identifiable confidential healthcare

   information” that “explicitly or by implication identifies a particular patient,” in order to comply

   with the R.I. Supreme Court’s directive for compliance with § 5–37.3–3(13).

          Furthermore, this Court, in granting Plaintiff’s previous Oral Motion to Compel, did not

   require an in-camera review of the documents at issue in that motion. Thus, this Court has already

   ruled on this exact issue and rejected Defendants’ argument out of hand. Any further pressing of

   the argument is contrary to this Court’s previous order and frivolous.

                                             Page 12 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 13 of 22 PageID #: 384




                     ii. HIPAA Does Not Prohibit Disclosure of Plaintiff’s Requested
                         Documents

          Defendants’ argument in regard to federal confidentiality requirements is similarly

   unavailing. First, “HIPAA did not give rise to a physician-patient or medical records privilege. It

   did, however, ‘create a procedure for obtaining authority to use medical records in litigation.”

   United States v. Bek, 493 F.3d 790, 802 (7th Cir. 2007) (quoting Northwestern Mem’l Hosp. v.

   Ashcroft, 362 F.3d 923, 926 (7th Cir. 2004)). Second, HIPAA only applies to and, therefore,

   protects from disclosure “individually identifiable health information,” which is defined as

   follows:

                  The term “individually identifiable health information” means any
                  information, including demographic information collected from an
                  individual, that--
                  (A) is created or received by a health care provider, health plan,
                  employer, or health care clearinghouse; and
                  (B) relates to the past, present, or future physical or mental health or
                  condition of an individual, the provision of health care to an
                  individual, or the past, present, or future payment for the provision
                  of health care to an individual, and--
                  (i) identifies the individual; or
                  (ii) with respect to which there is a reasonable basis to believe that
                  the information can be used to identify the individual.

   42 U.S.C.A. § 1320d. The Privacy Rule, as the regulations implementing HIPAA are called,

   expressly exempts from the application of the disclosure requirements any “de-identified” health

   information. 45 C.F.R. § 164.502 (“The requirements of this subpart do not apply to information

   that has been de-identified in accordance with the applicable requirements of § 164.514”). Section

   164.514 described exactly what would be required to de-identify the records at issue:

                  (b) Implementation specifications: Requirements for de-
                  identification of protected health information. A covered entity may
                  determine that health information is not individually identifiable
                  health information only if:
                  …
                      (2) (i) The following identifiers of the individual or of relatives,
                  employers, or household members of the individual, are removed:
                          (A) Names;

                                              Page 13 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 14 of 22 PageID #: 385




                           (B) All geographic subdivisions smaller than a State,
                  including street address, city, county, precinct, zip code, and their
                  equivalent geocodes, except for the initial three digits of a zip code
                  …
                               …
                           (C) All elements of dates (except year) for dates directly
                  related to an individual, including birth date, admission date,
                  discharge date, date of death; and all ages over 89 and all elements
                  of dates (including year) indicative of such age, except that such
                  ages and elements may be aggregated into a single category of age
                  90 or older;
                           (D) Telephone numbers;
                           (E) Fax numbers;
                           (F) Electronic mail addresses;
                           (G) Social security numbers;
                           (H) Medical record numbers;
                           …
                           (R) Any other unique identifying number, characteristic, or
                  code, except as permitted by paragraph (c) of this section; and
                     (ii) The covered entity does not have actual knowledge that the
                  information could be used alone or in combination with other
                  information to identify an individual who is a subject of the
                  information.

          Numerous courts have recognized that this procedure can be performed without involving

   the courts because HIPPA is simply no longer applicable when records have been de-identified.

   See Nw. Mem'l Hosp., 362 F.3d at 933 (“In passing HIPPA, Congress recognized a privacy interest

   only in ‘individually identifiable medical records’ and not redacted medical records, and HIPPA

   preempts state law in this regard. The ‘de-identification’ (redaction) of all identifying information

   from the medical records and the extensive protective order in place also eliminates any privacy

   interest in the records.”); Roth v. Sunrise Senior Living Mgmt., Inc., No. 2:11-CV-4567, 2012 WL

   748401, at *1–2 (E.D. Pa. Mar. 8, 2012) (“Once medical records have been appropriately redacted

   and de-identified, patient privacy concerns dissipate and HIPAA poses no obstacle to the

   production of the redacted records.”); Miller v. Allstate Fire & Cas. Ins. Co., Civil No. 07–260,

   2009 WL 700142, at *4 (W.D.Pa. Mar.17, 2009) (noting that plaintiff’s “willingness to accept

   redacted documents, which would cease to be individually identifiable” would “obviate any of the


                                              Page 14 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 15 of 22 PageID #: 386




   patient privacy interests potentially at stake.”); Caines v. Addiction Research & Treatment Corp.,

   No. 06Civ.3399, 2007 WL 895140, at *1 (S.D.N.Y. Mar. 20, 2007) (observing that “[i]t is a routine

   matter in litigation for courts to require production ... of records that reflect medical treatment of

   non-parties, sometimes with the identities of the patients redacted” and doing so “is fully consistent

   with the privacy provisions of HIPAA.”).

           Thus, HIPPA poses no obstacle to production of the de-identified documents requested by

   Plaintiff.

                      iii. Releasing the Requested Documents Would Not Violate Privacy
                           Protections.

           Because “[f]ederal courts are not permitted to apply state privilege law, regardless of the

   importance of implicated policy concerns,” the argument that State Defendants would be subject

   to lawsuits from each inmate whose records were disclosed is also unfounded. Marcum, 2012 WL

   2018523, at *4. Additionally, since no personally identifiable information would be disclosed,

   any claim for violating confidentiality statutes would similarly fail. See id. at *5 (“Defendants’

   argument that an order compelling the production of the medical records will subject them to tort

   liability is equally unavailing.”).

                B. The Documents Requested by Plaintiff are Relevant and Proportional to
                   Plaintiff’s Needs.

           This Court, in granting Plaintiff’s previous Oral Motion to Compel, has already declared

   that documents related to bottom bunk orders or other special needs accommodations containing

   healthcare information of non-party inmates are relevant to Plaintiff’s claims. The Triage Meeting

   Minutes describe meetings between medical staff and security staff to address intersecting issues

   relating to medical needs and security concerns. All of this information is extremely relevant to

   Plaintiff’s claims. The Triage Meeting Minutes additionally contain information related to bottom

   bunk issues, which are particularly relevant. Therefore, the redacted portions of the Minutes are


                                              Page 15 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 16 of 22 PageID #: 387




   presumed to be relevant and discoverable. Defendants have made no attempt to explain to Plaintiff

   why the redacted information is not relevant to Plaintiff’s claims. Defendants have additionally

   never provided a privilege log for the redacted portions from which Plaintiff might be able to

   discern if the information is not relevant. Thus, Plaintiff has no reason to believe that the redacted

   portions of the Triage Meeting Minutes, other than personally identifiable information, should not

   be produced.

              C. This Court Should Order Defendants to Pay Plaintiff’s Attorneys’ Fees and
                 Costs Incurred Leading Up to and in Bringing the Within Motion as Sanctions
                 for Acting in Bad Faith in Refusing Production of the Requested Documents.

          Plaintiff requests that this Court sanction Defendants pursuant to this Court’s inherent

   authority and Fed.R.Civ.P. 11 and 37(a)(5). “Under its inherent powers, a court may impose

   sanctions where a party has willfully disobeyed a court order, or where the party has ‘acted in bad

   faith, vexatiously, or for oppressive reasons.’” Lofton v. Verizon Wireless (VAW) LLC, 308 F.R.D.

   276, 285 (N.D. Cal. 2015) (quoting Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S.

   545, 557 (2014). Additionally, Rule 37(a)(5) provides that counsel fees should be awarded if a

   party’s motion to compel is granted, unless the opposing party’s nondisclosure, response, or

   objection was substantially justified. A sanction under Rule 37(a)(5) does not require a violation

   of a court order. “Rather, a court must order a sanction under Rule 37(a)(5) if it is forced to grant

   a motion to compel discovery or the requested discovery is provided after such a motion was filed.”

   Mantell v. Chassman, 512 F. App'x 21, 24 (2d Cir. 2013). “Substantial justification may be

   established by an explanation that demonstrates good faith compliance with discovery obligations,

   coupled with a lack of any suggestion of strategic sandbagging.” Summer Infant (USA), Inc. v.

   TOMY Int'l, Inc., No. CV 17-549MSM, 2019 WL 5448680, at *4 (D.R.I. Oct. 24, 2019); see also

   JJI Int’l, Inc. v. Bazar Grp., Inc., No. 11–206ML, 2013 WL 3071299, at *5 (D.R.I. Apr. 8, 2013)




                                              Page 16 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 17 of 22 PageID #: 388




   (action is substantially justified if there is a “genuine dispute” or “if reasonable people could differ

   as to the appropriateness of the contested action”).

           Defendants have acted in bad faith throughout this discovery process, but particularly in

   refusing to produce the documents at issue in this motion to compel. First, Defendants’ delay in

   producing the requested records was extensive. Second, Defendants never reasonably conferred

   in good faith with Plaintiff’s counsel over the Triage Meeting Minutes. Indeed, Defendants could

   have raised, but failed to, purported concerns with Plaintiff’s counsel since Plaintiff first raised

   this ongoing redaction issue with Defendants in February, including a) whether the information

   was relevant, b) the issue of unique medical conditions, and c) obtaining a more specific protective

   order. Third, Defendants are not substantially justified in refusing to produce the documents as

   requested because they continue to press frivolous legal arguments that are directly contrary to this

   Court’s order on Plaintiff’s oral motion to compel. Such delays and non-responsiveness as

   exhibited by Defendants have been held to be sanctionable, as set forth in more detail below.

           Plaintiff requested the Triage Meeting Minutes in July, following the deposition of

   Defendant McCaughey, wherein the Triage Meetings were specifically referenced. Plaintiff was

   reasonably amenable to Defendants’ delays in responding to Plaintiff’s discovery request, but by

   October, Plaintiff informed Defendants that this Court would be contacted if responses were not

   received soon. See email correspondence attached hereto as Exhibit G. When responses still had

   not come by October 28, 2019, Plaintiff’s counsel contacted Judge McElroy’s clerk to schedule a

   conference to address Defendants’ failure to respond.           Plaintiff’s counsel was notified by

   Defendants’ counsel on the day of the judicial conference that he had received requested

   documents from his client and would produce them within 10 days. Therefore, the judicial

   conference did not go forward.        However, following review of the responsive documents,

   Plaintiff’s counsel notified Defendants’ counsel that Triage Meeting Minutes had not been


                                               Page 17 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 18 of 22 PageID #: 389




   produced. Again, these missing documents were the subject of a judicial conference that took

   place on January 29, 2020. This Court ordered Defendants to produce the outstanding documents

   by February 5, 2020, via text order dated January 30, 2020. Plaintiff received the Triage Meeting

   Minutes in accordance with this Court’s order, but the documents contained substantial redactions

   that are at issue in this motion. It has now been nearly 10 months since Plaintiff first requested

   these records. Throughout that time, Defendants have engaged in extensive delay and obstruction

   tactics in response to Plaintiff’s requests. See Shumpert v. City of Tupelo, 905 F.3d 310, 325 (5th

   Cir. 2018), as revised (Sept. 25, 2018), cert. denied sub nom. Shumpert v. City of Tupelo, Miss.,

   139 S. Ct. 1211, 203 L. Ed. 2d 206 (2019) (upholding sanctions of $3,086.00 for plaintiffs’ failure

   to respond for two months, requiring defendants to file a motion to compel, and a second motion

   for insufficient responses, even where “Plaintiffs’ counsel’s only justification for his failure to

   respond to the discovery request was that he was busy with professional and personal

   obligations.”).

          Following receipt of the Triage Meeting Minutes, Plaintiff’s counsel contacted

   Defendants’ counsel on February 6, 2020 to dispute the extensive redactions. At any point in the

   last three months, Defendants could have had a conversation with Plaintiff’s counsel about whether

   the block redactions covered information entirely unrelated to special needs orders and/or bottom

   bunk issues. However, Defendants never raised that issue with Plaintiff. Indeed, when Judge

   McElroy asked Defendants during the telephonic conference on May 11th how many of the

   redactions related to bottom bunk orders, Defendants could not even provide a response to this

   Court. The fact that Defendants had not even attempted to identify relevant information reinforces

   Plaintiff’s claim that Defendants have not acted in good faith and have instead acted to obstruct

   Plaintiff’s attempts to obtain relevant information pursuant to the discovery process.




                                             Page 18 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 19 of 22 PageID #: 390




           Furthermore, Defendants never raised the issue of unique medical conditions with

   Plaintiff’s counsel. Defendants staunchly refused to produce the unredacted records, claiming that

   “The redactions in Response No. 9 contain confidential healthcare information of other third-party

   inmates not a party to this litigation, which is prohibited from disclosure under Rhode Island law

   as well as the Health Insurance Portability and Accountability Act (HIPPA).” Defendants did not

   claim that the confidential healthcare information could not be disclosed because it could not be

   segregated from personally identifiable information. Had Defendants made such an argument to

   Plaintiff’s counsel, then the parties could have engaged in a reasonable conversation about whether

   the unique medical conditions could have remained redacted and still provided relevant

   information to Plaintiff. Alternatively, the parties could have reasonably discussed whether a more

   specific protective order would have sufficed that included an attorneys’ eyes-only provision.

   Because Plaintiff’s counsel has no knowledge of which inmates have unique medical conditions,

   this is not a legitimate basis to outright refuse disclosure. However, Defendants never engaged in

   any good-faith negotiations.

           Nonetheless, Plaintiff does not need to prove that Defendants acted in bad faith to be

   awarded sanctions under Rule 37(a)(5) where a party refused to produce discovery without

   substantial justification. “[T]the source of the norms for determining whether the standard has

   been satisfied is the courts’ [sic ] view about the range of behavior that a hypothetical reasonable

   lawyer would engage in if confronted with the circumstances presented in the particular case....

   [A] prevailing party can secure an expense sanction award without proving that the losing party

   acted in bad faith, and proof by the losing party that it acted in subjective good faith is not sufficient

   to defeat a request for sanctions.’” S.E.C. v. Yorkville Advisors, LLC, No. 12 CIV. 7728 GBD

   HBP, 2015 WL 855796, at *7 (S.D.N.Y. Feb. 27, 2015) (quoting In re Omeprazole Patent Litig.,

   MDL 1291, M–21–81 (BSJ), 2005 WL 818821 at *6 (S.D.N.Y. Feb. 18, 2005) (Special Master’s


                                                Page 19 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 20 of 22 PageID #: 391




   Ruling), aff'd, 227 F.R.D. 227 (S.D.N.Y. Feb. 25, 2005) (Jones, D.J.), quoting 7–37 Moor’s

   Federal Practice–Civil § 37.23[2] (2004)).

          Here, the lack of substantial justification is evidenced by Defendants having wasted

   Plaintiff’s and this Court’s time by engaging in frivolous arguments already rejected by this Court.

   Defendants position to this Court remains that they intended to move for a protective order

   pursuant to the R.I. Confidentiality Act, which is in direct contravention of well-established and

   binding case law, as Plaintiff explained at length above. But more importantly, Defendants’

   position also disregards the order of this Court made on April 15, 2020 that entirely dismissed

   Defendants’ arguments on identical issues. Refusing to produce documents on grounds that have

   already been addressed by this Court in this case is sanctionable. See Flame S.A. v. Indus.

   Carriers, Inc., No. 2:13-CV-658, 2014 WL 4809842, at *2 (E.D. Va. Sept. 25, 2014) (granting

   sanctions under Rule 37(a)(5) where “the Court found that, having already ruled in its April 10

   Order that discovery regarding Flame’s alter-ego theory was permissible, FBP’s position in

   resisting such discovery was not substantially justified, and an award of expenses was not

   otherwise unjust.”). Thus, Defendants’ conduct in delaying responses and then objecting to

   disclosure after redaction of personally identifiable information is without substantial justification

   and sanctionable.

          Unfortunately, this is not the first time that Defendant RIDOC and its attorneys in the

   Attorney General’s Office have engaged in bad-faith discovery conduct. The undersigned firm,

   Sinapi Law Associates, currently maintains several lawsuits against Defendant RIDOC and is

   engaged in numerous discovery disputes. Plaintiff’s counsel and other members of this firm have

   voiced objections to Defendant RIDOC’s various counsels regarding the scorched-earth, defend-

   at-all-cost tactics of Defendant RIDOC in this and other lawsuits, which are, on information and

   belief, in bad faith and intended to make litigation against the Defendant RIDOC as difficult and


                                              Page 20 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 21 of 22 PageID #: 392




   expensive as possible, serving only to discourage litigation of otherwise meritorious cases and

   obstruct justice via the courts. See Pan Am. Grain Mfg. Co. v. Puerto Rico Ports Auth., 295 F.3d

   108, 117 (1st Cir. 2002) (upholding award of counsel fees where “the district court found that ‘Pan

   American’s failure to cooperate with PRPA’s discovery requests was clearly without justification

   and served only to impede the discovery process and to make life as difficult as possible for

   PRPA.’”). Nevertheless, such tactics have continued, in part because Defendant RIDOC has not

   experienced any negative consequences for its bad-faith conduct and is perhaps emboldened by

   the same. Until Defendant RIDOC is held accountable, Plaintiff’s counsel fears that it will

   continue to dissuade injured parties and attorneys from bringing lawsuits against the RIDOC to

   vindicate their rights. “Rule 37(a)(5) exists to discourage counsel from creating the expense of

   getting the court involved in resolving discovery disputes that, with a good faith effort, they could

   have resolved on their own.” Saalfrank v. Town of Alton, No. 08–cv–46, 2010 WL 839884, at *7

   n. 10 (D.N.H. Mar. 5, 2010).

          For these reasons, Plaintiff requests that this Court order Defendant DOC to pay Plaintiff’s

   counsel fees for the time required in pursuing judicial intervention in this dispute, including the

   telephonic conference and this motion to compel, as a sanction for Defendant DOC’s

   unprofessional and bad-faith conduct. Plaintiff further requests that this Court issue a written

   decision that might aid in resolving future disputes without the necessity of judicial intervention.

   IV.    Conclusion

          WHEREFORE, Plaintiff respectfully prays that this Court grant his Motion to Compel,

   including the following relief:

      1. Overrule Defendants’ objections, grant the within Motion in the form and manner

          requested herein, and order Defendants to produce the Triage Meeting Minutes, subject

          only to limited redactions for personally identifiable information, within 7 days;


                                              Page 21 of 22
Case 1:17-cv-00490-MSM-PAS Document 64-1 Filed 05/15/20 Page 22 of 22 PageID #: 393




      2. That, under the circumstances, Defendants be ordered to pay the counsel fees and costs of

          seeking a judicial conference and bringing this Motion to Compel as a sanction for

          Defendants’ willful and intentional refusal to comply with discovery requests and requiring

          Plaintiff to respond to numerous frivolous arguments;

      3. Issue a written decision that will assist Plaintiff in resolving future discovery disputes with

          Defendants and other parties to reduce the unnecessary involvement of this Court; and,

      4. Such other and further relief as this Court deems just and proper.


                                                                Plaintiff,
                                                                By his attorney,

   Dated: May 15, 2020                                          /s/ Chloe A. Davis____
                                                                Chloe A. Davis, Esq. Bar No. 9334
                                                                Sinapi Law Associates, Ltd.
                                                                2374 Post Road, Suite 201
                                                                Warwick, RI 02886
                                                                Phone: (401) 739-9690
                                                                Email cad@sinapilaw.com


                                          CERTIFICATION


   Jeffrey G. Latham, Esquire                    Justin J. Sullivan, Esquire
   Christine A. Stowell, Esquire                 Lauren E. Hill, Esquire
   Tate & Latham                                 Department of the Attorney General
   40 Westminster Street, Suite 350              150 South Main Street
   Providence, RI 02903                          Providence, RI 02903
   (401) 421-7400                                401-274-4400
   jlatham@tatelawri.com                         jjsullivan@riag.ri.gov
   cstowell@tatelawri.com                        lhill@riag.gov


   I hereby certify that on May 15, 2020, a true copy of the within was filed electronically via the
   Court’s CM/ECF System. Notice of this filing will be sent by e-mail to all parties by operation of
   the Court’s electronic filing system and the filing is available for viewing and downloading from
   the Court’s CM/ECF System. Service on the counsel of record listed above has been effectuated
   by electronic means.

                                             /s/ Chloe A. Davis____


                                             Page 22 of 22
